DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on December 15, 2021 has been entered. Claims 1-14 and 16-26 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the August 26, 2021 Office Action except as mentioned below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JUHYUN SON (US 20130014536, hereinafter SON). 
Regarding claim 20, SON discloses:
A refrigerator comprising:
a cabinet (2) that defines a storage space (3 and 4);
a door (5 and 6) configured to open and close the storage space; and
an ice maker (100) configured to make ice by cold air in the storage space, the ice maker comprising:
an upper tray (510) that defines a portion of an ice chamber (150) for forming ice therein and an upper opening (515) in communication with the ice chamber, the upper tray being made of a flexible material (¶ 144, teaches elastically deformable (flexible) materials for the upper tray),
a lower tray (520) that defines another portion of the ice chamber and is made of a flexible material (¶ 49, teaches elastically deformable (flexible) materials for the lower tray), wherein the upper tray and the lower tray are configured to contact each other and define a contact surface (see FIGS. 16-17 illustrations above) therebetween,
an upper heater (564) configured to provide heat to the upper tray, and
a lower heater (565) configured to provide heat to the lower tray,
wherein at least a portion of each of the upper heater (564) and the lower heater overlaps with the ice chamber (see FIG. 24 illustration below), and
wherein the upper heater (565) is disposed vertically between the upper opening and a bisector line (see FIGS. 24-25) that is defined by bisecting a vertical distance between the upper opening and a horizontal central line passing the contact surface.

    PNG
    media_image1.png
    939
    659
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-15, and 21-25 is/are rejected under 35 U.S.C. 103 as obvious over JUHYUN SON (US 20130014536, hereinafter SON) in view of RONALD SCOTT TARR (US 20190264970, hereinafter TARR).
Regarding claim 1, SON discloses:
An ice maker comprising:
an upper tray (510; FIGS. 24-25) that defines an upper chamber (513) of an ice chamber (150) that is configured to phase-change water therein into;
a lower tray (520) that is configured to rotate relative to the upper tray and that defines a lower chamber (525) of the ice chamber (150), the lower chamber being disposed vertically below the upper chamber;
an upper heater (564) disposed at the upper tray and configured to provide heat to the upper chamber (¶¶ 132-136; FIGS. 24-25); and
a lower heater (565) disposed at the lower tray and configured provide heat to the lower chamber (¶¶ 132-136; FIGS. 24-25),
wherein the upper tray and the lower tray are configured to, in an ice making position (see FIGS. 16-17 illustrations below), contact each other and define a contact surface (see FIGS. 16-17 illustrations below) therebetween, and


    PNG
    media_image2.png
    733
    772
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    929
    762
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    939
    659
    media_image4.png
    Greyscale



Regarding claim 1, SON does not teach that the upper heater is closer to the horizontal central line than the lower heater, in the ice making position.
Regarding claim 1, TARR (FIG. 7) teaches:
wherein, in the ice making position (see FIG. 7: ice making position illustration below), a vertical distance (see FIG. 7 illustration below) between the upper heater (136) and a horizontal central line (between 118 and 128) passing the contact surface (118, 128) is less than a vertical distance (see FIG. 7 illustration below) between the lower heater (134) and the horizontal central line.
TARR (¶ 37) employs heaters to generate heat during use (e.g. reshaping operations) improving ice piece removal from the mold; enabling (¶ 5) the rapid and reliable production of ice pieces that have a predetermined shape or profile. TARR (¶¶ 40-41) provides that the axial distance between the heaters and the chambers is provided and as shown in FIG. 7 (illustrated below) the vertical distance between the upper heater and the horizontal central line is visually less than the vertical distance between the lower heater and the horizontal central line. Alternatively, TARR (see FIG. 6 illustrated below) depicts upper and lower coiled heaters (134 and 136) where at least one of the upper heater coils (A-E on FIG. 6 illustration) is vertically closer to the horizontal central line than at least one of the lower heater coils (Q-U on FIG. 6 illustration). Further, TARR FIG. 6 demonstrates that the distance from the ice making chamber to the upper and lower heaters is a matter of design choice rather than inventive effort, rendering distance changes obvious and within the skill of the art, without evidence of unexpected results, see MPEP 2144.04(VI)(C). While the TARR drawings are not to scale; drawings and pictures can anticipate claims if they clearly show the structure which is claimed and the TARR drawings reasonably disclose and suggest to one skilled in the art the different distances between the heaters and the central line, see MPEP 2125.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SON with the teachings of TARR to employ an upper heater closer to a two-piece mold’s joining plane than the lower heater to generate heat for reshaping operations improving ice piece removal from the mold, enabling the rapid and reliable production of ice pieces that have a predetermined shape or profile.

    PNG
    media_image5.png
    1286
    913
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1376
    1034
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1278
    770
    media_image7.png
    Greyscale


Regarding claim 2, SON as modified teaches all the limitations of claim 1. Regarding claim 2, SON additionally teaches:
wherein the upper heater (represented as 161, FIG. 3) comprises an upper round portion (161 is “horseshoe” or U-shaped heater) surrounding the upper chamber, and the lower heater comprises a lower round portion surrounding the lower chamber.
SON (FIGS. 24-25) show that the upper heater surrounds the upper chamber, it is understood that the upper heater (564) and the lower heater (565) surround their respective upper chamber (513) and lower chamber (525).

Regarding claim 3, SON as modified teaches all the limitations of claim 2. SON additionally teaches:
wherein each of the upper round portion and the lower round portion is configured to vertically overlap with the ice chamber.

Regarding claim 5, SON as modified teaches all the limitations of claim 2. Regarding claim 5, SON additionally teaches:
wherein the lower round portion is spaced apart from a vertical central line passing through the ice chamber and surrounds the vertical central line.
As shown in FIG. 24 the lower heater and therefor the lower round portion is spaced apart from the vertical central line (including in the closed position) and surrounds the vertical central line.


Regarding claim 6, SON as modified teaches all the limitations of claim 5. Regarding claim 6, SON additionally teaches:
wherein a minimum distance between two points of the lower round portion respectively disposed in opposite sides with respect to the vertical central line is less than a diameter (see FIG. 14 illustration below) of the ice chamber.

    PNG
    media_image8.png
    1212
    1049
    media_image8.png
    Greyscale

Regarding claim 7, SON as modified teaches all the limitations of claim 6. Regarding claim 7, SON additionally teaches:
wherein a minimum distance between two points of the upper round portion respectively disposed in opposite sides with respect to the vertical central line is greater than the minimum distance between the two points of the lower round portion (see FIG. 14 illustration above).

Regarding claim 8, SON as modified teaches all the limitations of claim 1. Regarding claim 8, SON additionally teaches:
wherein the upper tray defines an upper opening (515) that is in communication with the upper chamber and that is disposed at an upper side (see FIGS. 24-25) of the upper chamber, and
wherein a vertical distance between the upper heater (564) and the horizontal central line is less than a vertical distance between the upper opening and the horizontal central line.

Regarding claim 9, SON as modified teaches all the limitations of claim 8. Regarding claim 9, SON additionally teaches:
wherein the upper heater is disposed at or vertically above a position (see FIGS. 24-25) corresponding to a bisector line (see FIGS. 24-25) defined by bisecting a vertical distance between the upper opening and the horizontal central line.

Regarding claim 10, SON as modified teaches all the limitations of claim 1. Regarding claim 10, SON additionally teaches:
wherein the upper tray comprises a plurality of upper chambers (see FIG. 6) arranged along a line (see FIG. 6), each of the plurality of upper chambers being surrounded by the upper heater (see FIGS. 24-25; 564), and
wherein the lower tray comprises a plurality of lower chambers (see FIG. 6) arranged along a line (see FIG. 6), each of the plurality of lower chambers being surrounded by the lower heater (see FIGS. 24-25; 565).

Regarding claim 11, SON as modified teaches all the limitations of claim 10. Regarding claim 11, SON additionally teaches:
wherein the upper heater (564) comprises:
an upper round portion (see FIG. 6) that respectively surrounds and is in contact with the plurality of upper chambers; and
an upper linear portion (represented by 112; FIGS. 3-4) that connects two adjacent upper round portions among the plurality of upper round portions to each other.
TARR additionally teaches:
wherein the upper heater (FIG. 6; 136) comprises:
a plurality of upper round portions (see FIG. 6) that respectively surround and are in contact with each upper chamber (represented by 126).

Regarding claim 12, SON as modified teaches all the limitations of claim 11. Regarding claim 12, SON additionally teaches:
wherein the plurality of upper round portions comprise:
a first upper round portion (within 112; FIGS. 3-4) that surrounds a first upper chamber (represented by one of the two end 113; FIGS. 3-4), the first upper chamber being disposed at an outermost position (represented by one of the two end 113; FIGS. 3-4) among the plurality of the upper chambers;
a second upper round portion (within 112; FIGS. 3-4) that surrounds a second upper chamber (represented by a 113 adjacent to an end 113; FIGS. 3-4) disposed adjacent to the first upper chamber; and
a pair of upper linear portions (represented by 112; FIGS. 3-4) that connect both sides of the first upper round portion to the second upper round portion, and
wherein a horizontal distance (see FIG. 3 and FIG. 6 illustration below) between the pair of upper linear portions is less than a double of a radius of curvature (see FIG. 3 and FIG. 6 illustration below, round portion symmetry is shown in FIG. 6 such that the linear portion horizontal distance and the radius of curvature in the lower round portions discloses the same for the upper round portions) of the first upper round portion.
 
    PNG
    media_image9.png
    451
    789
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1259
    1098
    media_image10.png
    Greyscale

Regarding claim 13, SON as modified teaches all the limitations of claim 10. Regarding claim 13, SON additionally teaches:
wherein the lower heater (565) comprises:
a lower round portion (see FIG. 6, shows the upper heater and SON suggests that the lower heater is the same shape as the upper heater) that respectively surrounds and is in contact with the plurality of lower chambers; and
a lower linear portion (represented by 126; FIG. 3) that connects two adjacent lower round portions among the plurality of lower round portions to each other.
TARR additionally teaches:
wherein the lower heater (FIG. 6; 134) comprises:
a plurality of lower round portions (see FIG. 6) that respectively surround and are in contact with each lower chamber (represented by 116).

Regarding claim 14, SON as modified teaches all the limitations of claim 13. Regarding claim 14, SON additionally teaches:
wherein the plurality of lower round portions comprise:
a first lower round portion (within 126; FIG. 3) that surrounds a first lower chamber (125 within 126; FIGS. 3-4), the first lower chamber being disposed at an outermost position (represented by one of the two end 125 within 126; FIGS. 3-4) among the plurality of lower chambers;
a second lower round portion (within 126; FIG. 3) that surrounds a second lower chamber (represented by a 125 adjacent to an end 125 within 126; FIGS. 3-4) disposed adjacent to the first lower chamber; and
a pair of lower linear portions (represented by 120; FIGS. 3-4) that connect both sides of the first lower round portion to the second lower round portion, and
wherein a distance (see FIG. 3 and FIG. 6 illustration above) between the pair of lower linear portions is less than a double of a radius of curvature (see FIG. 3 and FIG. 6 illustration above) of the first lower round portion.

Regarding claim 21, SON as modified teaches the limitations of claim 1. SON additionally teaches:
wherein the upper tray (represented by 110, see FIG. 16 illustration below) comprises an upper tray body (113) including the upper chamber (see FIG. 16 illustration below) and an extension portion (113a) extended from the upper tray body in a direction (FIG. 8) away from the upper chamber, and
wherein the ice maker further comprises an upper case (see FIG. 16 illustration below) configured to support the extension portion at an upper side (see FIG. 16 illustration below) of the extension portion.

    PNG
    media_image11.png
    1054
    1025
    media_image11.png
    Greyscale

Regarding claim 22, SON as modified teaches the limitations of claim 21. TARR additionally teaches:
wherein the upper case (represented by 122) includes a heater coupling part (146) to which the upper heater (represented by 136) is coupled.

Regarding claim 23, SON as modified teaches the limitations of claim 21. SON additionally teaches:
an upper supporter (123) including a support plate (125a) configured to support the extension portion at a lower side (FIG. 8) of the extension portion (113a).

Regarding claim 24, SON as modified teaches the limitations of claim 23. TARR additionally teaches:
wherein a vertical distance (see FIG. 7 illustration below) between the support plate (see FIG. 7 illustration below) and the horizontal central line and the upper heater is greater than a vertical distance (see FIG. 7 illustration below) between the upper heater and the horizontal central line.

    PNG
    media_image12.png
    1376
    911
    media_image12.png
    Greyscale


Regarding claim 25, SON as modified teaches the limitations of claim 1. SON additionally teaches:
wherein the lower tray (represented by 120) comprises a lower tray body (123) including the lower chamber and an extension portion (124) extended from the lower tray body in a direction (FIG. 3) away from the lower chamber, and
wherein the ice maker further comprises:
a lower case (see FIG. 3 illustration below) configured to support the extension portion at an upper side (the lower case sidewall bears the weight and maintains the shape of the extension portion) of the extension portion, and
a lower support (121) configured to support the extension portion at a lower side (121a supports the extension inner edges) of the extension portion and that receives the lower heater.

    PNG
    media_image13.png
    1370
    1430
    media_image13.png
    Greyscale


Claims 4, 16-19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SON and TARR in view of SANG KY JE (US 20170122644, hereinafter JE).
Regarding claim 4, SON as modified teaches all the limitations of claim 2. SON as modified teaches may not explicitly teach: wherein a radius of curvature of the upper round portion is greater than a radius of curvature of the lower round portion.
Regarding claim 4, JE (FIG. 10) teaches: various radii of curvature for heater (200). JE (¶ 9) employs bent sections with various radii of curvature to improve the amount of heater area in contact with the curved ice-making chamber (110).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of SON and TARR with the teachings of JE to employ bent sections with various radii of curvature to improve the amount of heater area in contact with the round portions. Applying the teachings of JE to both the upper and lower chambers of SON involves the mere rearrangement of parts requiring routine skill in the art while the device having the claimed shape would not perform differently than the prior art device.

Regarding claim 16, SON as modified teaches all the limitations of claim 1. SON as modified may not explicitly teach: wherein the upper tray defines an accommodation part that has a recessed shape and that accommodates the upper heater, and wherein the upper heater contacts a bottom of the accommodation part.
Regarding claim 16, JE (¶¶ 147-149) teaches:
an accommodation part (130) that has a recessed shape (131) and that accommodates the heater, and wherein the heater contacts a bottom (132) of the accommodation part (130).
JE (¶¶ 147-149; FIGS. 7-8 and 10-13) employs an accommodation part with a recessed shape to keep the heater in place; as the JE accommodation part holds the heater beneath the JE icemaker, the JE accommodation part is applicable to both upper and lower heaters, reducing integration costs.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of SON and TARR with the teachings of JE to employ an accommodation part with a recessed shape to keep the heater in place. Further SON provides for the heater to be present at the ice maker, but is merely silent concerning a means to retain. Therefor one of ordinary skill looking to make or use SON would necessarily look to prior art solutions.

Regarding claim 17, SON as modified teaches all the limitations of claim 16. Regarding claim 17, JE (FIG. 11) additionally teaches:
a case (180) that contacts the tray, the case comprising a heater coupling part (181) that is inserted (FIG. 8 and FIG. 11 illustration below, the fastener) into the accommodation part (130) and coupled to the heater. JE assembles this beneath the icemaker, however adapting the concepts to other icemaker locations would be within the level of ordinary skill in the art.


    PNG
    media_image14.png
    502
    861
    media_image14.png
    Greyscale


Regarding claim 18, SON as modified teaches all the limitations of claim 17. Regarding claim 18, JE (FIGS. 11-12) additionally teaches:
wherein the heater coupling part (181) comprises: an inner wall (see FIG. 11 illustration above) and an outer wall (see FIG. 11 illustration above) that define an accommodation groove (see FIG. 11 illustration above) that receives the heater; and
a separation prevention protrusion (see FIG. 11 illustration above) that protrudes from one of the inner wall or the outer wall and that is configured to restrict separation of the heater from the accommodation groove.


Regarding claim 19, SON as modified teaches all the limitations of claim 18. SON additionally teaches:
wherein the upper heater (161) comprises:
an upper round portion (FIG. 3) that surrounds the upper chamber (see FIG. 3, right-hand side of 113) and that contacts the separation prevention protrusion; and
an upper linear portion (FIG. 3) connected to the upper round portion.

Regarding claim 26, SON as modified teaches the limitations of claim 25. SON additionally teaches:
wherein the lower support includes a chamber accommodation part (121a) configured to receive the lower tray body.
SON is silent about how the lower heater is a mounted.
Regarding claim 26, JE teaches:
wherein the lower support includes a chamber accommodation part (130) configured to receive the lower tray body.
a heater accommodation recess (131) that is recessed downward from the chamber accommodation part of the lower tray body to receive the lower heater (represented by 200).
JE (¶¶ 147-149; FIGS. 7-8 and 10-13) employs an accommodation part with a recessed shape to keep the heater in place; as the JE accommodation part holds the heater beneath the JE icemaker, the JE accommodation part is applicable to both upper and lower heaters, reducing integration costs.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of SON and TARR with the teachings of JE to employ an accommodation part with a recessed shape to keep the heater in place. Further SON provides for the heater to be present at the ice maker, but is merely silent concerning a means to retain. Therefor one of ordinary skill looking to make or use SON would necessarily look to prior art solutions.


Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Regarding page 10, ¶ 2, Applicant Argues that neither SON nor TARR disclose that their “ice chamber is configured to phase-change water therein.” In response, SON (¶ 64) states “the upper tray 110 may be configured to quickly freeze water within the shell 150 through thermal conduction. Also, an ice separating heater 161 for heating the upper tray 110 to separate ice pieces from the upper tray 110 may be further disposed on a top surface of the upper tray 110. Also, a water supply unit 170 for supplying water into the upper tray 110 may be further disposed above the upper tray 110.” Thus, water is poured into the shell 150 and frozen into ice, a phase change.
Regarding page 10, ¶ 3, Applicant Argues that SON does not show “in the ice making position, a vertical distance between the upper heater and a horizontal central line passing the contact surface is less than a vertical distance between the lower heater (134) and the 
Regarding page 10, ¶ 4, Applicant Argues that neither SON nor TARR teaches “flexible materials in either the upper or lower trays.” In response, SON (¶¶ 49 and 144) teaches elastically deformable (flexible) materials for the lower (¶ 49) and upper (¶ 144) tray.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763